Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-4 is the inclusion therein of the limitations of wherein the tank, the liquid ejecting head, and a downstream part of the conveying mechanism are arranged in this order in the second direction from the other end toward the one end, the downstream part of the conveying mechanism being a part of the conveying mechanism located downstream of the liquid ejecting head in a conveyance direction of the recording medium. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent Application Pub. No. 2009/0189966 A1 to Sugimoto et al. (fig.2) is considered to be the closest prior art which discloses a liquid ejecting device comprising: a liquid ejecting head (2) having an ejection surface that is formed with ejection ports for ejecting liquid, the liquid ejecting head being elongated in a first direction; a mount section (D) configured such that a tank (50) storing liquid to be conveyed to the liquid ejecting head is mounted thereon; a liquid conveying section (see tube, ¶ [0035]) configured to convey liquid in the tank to the liquid ejecting head; a medium feed tray (1b) configured to accommodate a recording medium; a discharge section (31, fig.1) having a supporting surface configured to support the recording medium on which an image has been formed by the liquid ejecting head; and a conveying mechanism (21) configured to convey the recording medium from the medium feed tray to the discharge section, wherein the medium feed tray is located at a lower position than the liquid ejecting head (fig.2); wherein each of the discharge section (31) is located at a higher position than the 
However, Sugimoto does not disclose the tank is located at a higher position than the liquid ejecting head; wherein the supporting surface has one end and an other end in a second direction that is perpendicular to the first direction, the one end being located at a lower position than the other end; and wherein the tank, the liquid ejecting head, and a downstream part of the conveying mechanism are arranged in this order in the second direction from the other end toward the one end, the downstream part of the conveying mechanism being a part of the conveying mechanism located downstream of the liquid ejecting head in a conveyance direction of the recording medium.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. .
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853